Hamersley, J.
One question only is presented by the demurrer: Do the amendments to the defendant’s charter, passed since the Act of 1893 (Public Acts of 1893, p. 307), except the defendant from the operation of § 8 of that Act? This section forbids the extension of a street railroad from *264one town to any other town in the public highway, so as to ■parallel any steam railroad, (unless authorized by special •charter prior to January 1st, 1898,) until the Superior Court, upon application in the prescribed form, has found that public convenience and necessity require the construction of such ■street railway. The Act took effect on its passage, June 1st. ■The first amendment to the defendant’s charter was passed by ■the same legislature, and took effect June 21st. Section 2 of that amendment provided: “ Said company is hereby authorized to lay down, construct, keep, and maintain the ■tracks of said company .... and run its cars over the same through the street known as the Norwich and New London turnpike road, to such a point in a southerly direction in the town of Waterford, and in a northerly direction in the town of Montville, as may be determined by the selectmen of the respective towns.” The towns of Waterford and Montville separate the town of New London from the town of Norwich.
We think this amendment did not repeal the general Act passed June 1st, by excepting the defendant from its operation. Section 8 of that Act, by its terms, did not apply to the extension of railways in pursuance of authority by special charter granted prior to January 1st, 1893; reference to the acts of that session shows that no authority to construct such railways was granted between January 1st and June 1st, 1893, when the Act took effect; unless the Act applied to railways whose construction should be authorized subsequent to its passage, it was wholly inoperative. The Act must, therefore, be held to enact that no street railway whose extension is hereafter authorized by special charter, shall be extended from one town to another so as to parallel a steam railroad, until application has been made as provided. The provisions of any subsequent special charter, or amendment to such charter (for the word charter as used includes both), may repeal this Act; but every subsequent charter is passed and accepted and must be construed, in view of the existence of the general law enacted with reference to such charters. The maxim that later statutes abrogate prior con*265trary statutes, does not justify a repeal by implication unless the later statute is couched in negative terms, or its provisions are so clearly repugnant to the former Act that it necessarily implies a negative. “ If both statutes can be reconciled, they must stand and have a concurrent operation.” Goodman v. Jewett, 24 Conn., 588, 589; Norwich v. Story, 25 id., 44, 47; Kallahan v. Osborne, 87 id., 488, 490. Here there is no repealing clause; the charter amendment does not in terms negative the general Act; and only by a strained construction can any repugnancy be discovered between the two. In order that the Act of 1893 may operate at all, the legislature must grant the franchise to extend the railway, and must to that extent pass upon the question of public convenience and necessity; but the franchise is granted subject to a quasi judicial finding on that question in view of the existence of a parallel steam railroad.
The provisions of the amendment modifying the franchise granted, by leaving the limits of the authorized extension to be determined by the selectmen of the respective towns, have no natural and no real application to the finding required by the general Act. They simply give the selectmen of each town the power to determine how much of the town highway may be occupied by the railroad. The exercise of this power depends on the discretion of the selectmen, and not on any finding as to public convenience and necessity, either generally or in view of an existing parallel road. It is a limitation, not an extension of the granted franchise.
The other amendment to the defendant’s charter, passed tin 1895, has no different effect. That amendment includes provisions authorizing the defendant to extend its road northerly in the town of Norwich to the city of Norwich, with the approval of the selectmen of Norwich, and upon obtaining a release of the rights then belonging to the Norwich Street Railway Company. The provisions of § 2 of the amendment of 1893, which had not been acted on by the defendant, are repeated in the amendment of 1895, and have the same meaning.
The amendment of 1895 gave the defendant powers in *266addition to, but closély connected with, those given it by the amendment of 1893; it was natural in giving these powers that the provisions of 1893 should be incorporated in the new amendment, and the old amendment be repealed. We see no force in the defendants suggestion that such action might indicate an intent to repeal the general Act; but if so, the intent has not been expressed.
The fact that the legislature of 1896 granted some special charters for street railways containing a clause that the charter was subject to the general laws relating to street railways, and others without that clause, has no significance. All such charters were granted subject to § 8 of the Act of 1893, unless the terms of the charter or special provisions repugnant to the operation of the general law expressed an exception.
The Superior Court is advised to overrule the demurrer.
In this opinion the other judges concurred.